DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendment/arguments filed on 3/19/2021. This action is made non-FINAL.

Response to Arguments
Applicant’s arguments with respect to finality of the previous action are persuasive. Finality withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8-13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the camera images" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the camera images" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl et al. (USPN 2016/0080699) in view of Szwarski et al. (USPN 2018/0272977) in view of De Swarte (USPN 2018/0329609).
Consider claim 1, discloses a device comprising a processing unit configured to project at least one camera image from at least one camera onto a virtual projection surface to obtain a virtual image of the vehicle 

    PNG
    media_image1.png
    923
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    924
    813
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    918
    832
    media_image3.png
    Greyscale
). 
However, Scholl as modified does not disclose virtual interior image wherein the virtual projection surface is derived from a model of the vehicle interior and wherein the processing unit is configured to at least one of: reconstruct the model of the vehicle 
In the related field of endeavor, Szawarski discloses virtual interior image wherein the virtual projection surface is derived from a model of the vehicle interior and wherein the processing unit is configured to at least one of: reconstruct the model of the vehicle interior from current camera images (read as “reconstruct a three-dimensional ( 3D) model of at least a portion of the cabin 18 and objects located therein, and computer 14 may use this model”) by means of stereoscopic technologies (read as “one or more of light detection and ranging (LIDAR) devices”), 
[0042] Sensor suite 16 can comprise one or more sensors 20 positioned in the cabin 18 of vehicle 12 to scan, image and/or collect data regarding objects therein. This data then can be used by the sensor suite 16 (and/or computer 14) to map the interior of the cabin 18--e.g., including mapping objects (e.g., such as seats 24-30, accessories 96, and occupants O.sub.1, O.sub.2). Sensors 20 may be positioned in any suitable location within the cabin 18; however, in at least one example, the sensor(s) 20 are located in the roof 90--e.g., oriented downwardly from surface 102 (e.g., as shown in FIG. 4) and is one or more of light detection and ranging (LIDAR) devices, radio detection and ranging (RADAR) devices, sonar devices, day cameras (e.g., complementary metal oxide semiconductor (CMOS) devices, charge-coupled devices (CCDs), image intensifiers (so-called i-squared devices), etc. Singly or collectively, data from sensors 20 may be used by computer 14 to create a visual map along with range information for each detection. In at least one example, sensor(s) 20 include LIDAR devices which provide sensor data to computer 14 (e.g., which includes information pertaining to shape and size of detected objects, as well as the spatial relationships therebetween). Thus, in at least some examples, sensor suite 16 and/or computer 14 may reconstruct a three-dimensional ( 3D) model of at least a portion of the cabin 18 and objects located therein, and computer 14 may use this model to determine whether to execute vehicle functions, as described more below.).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to combine the imaging of Scholl with the vehicle interior cabin mapping and imaging of Szawarski in order to image and sense vehicle features and occupant actions thereby performing vehicle functions and yield predictable results.

In the related field of endeavor, De Swarte disclose correlate the camera images with one another in order to identify correlating pixels in the camera images (read as “3D medical models or reconstructions are generated based on a collection or group of related images that are 3D compatible and that have been geometrically aligned and processed in a manner such that the respective pixels included in the collective images can form a 3D volume”), and reconstruct the model of the 
[0076] The 3D compatible information can include information that enables a group of related native medical images to be rendered as a 3D model or volume. In particular, in order for 3D rendering component 128 to generate and render a 3D medical image, the data modeling component 118 can further develop the data model to include information that sorts or groups the native medical images into subgroups or subsets of 3D images compatible with 3D rendering and/or includes geometric information that defines how the native images in the subgroups or subsets can be combined to generate a defined geometric volume. For example, the metadata associated with native medical images (e.g., in the indexed medical image data information 134 associated with the actual native medical images) according to the DICOM model is not formatted for 3D rendering. In this regard, each individual native image included in the native medical image data 132 and/or as described in the indexed medical image data information 134 is a self contained entity that is associated with metadata bout that image alone. For example, the metadata associated with each native medical image can include information regarding what patient it belongs to, what study it belongs to, what series it belongs to, what type of image or modality it is, what orientation or perspective it is, what image number it has, pixel information, etc. However, 3D medical models or reconstructions are generated based on a collection or group of related images that are 3D compatible and that have been geometrically aligned and processed in a manner such that the respective pixels included in the collective images can form a 3D volume. Thus the initial processing associated with generating 3D models from native medical images involves identifying and grouping the native images into subset or subgroups of the native medical images that are 3D compatible and further determining geometric properties between the images included in the subset.).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to combine the vehicle 
Consider claim 2 as applied to respective claim, Scholl as modified discloses the processing unit is configured to generate a virtual image (ImgV) of the camera image projected onto the virtual projection surface (Proj) (see Scholl fig. 7).
Consider claim 3 as applied to respective claim, Scholl as modified discloses the processing unit is configured to project numerous camera images (Img1-Img8) from the respective cameras (Cam1-Cam8) onto the virtual projection surface (Proj) in order to create a compo-site virtual image (ImgV) of the vehicle interior (see Scholl fig. 10).
Consider claim 5 as applied to respective claim, Scholl as modified discloses the model (Mod3D) of the vehicle interior is a predefined reference model (Mod3Db) of the vehicle interior (see Scholl fig. 7).
Consider claim 8 as applied to respective claim, Scholl as modified discloses the processing unit is con-figured to detect common features of an object (Obj) in numerous camera images (Img1, Img2), in order to reconstruct a model of the vehicle interior (see Scholl fig. 7).
Consider claim 9 as applied to respective claim, Scholl as modified discloses a monitoring system for a vehicle interior comprising one or more cameras (Cam1-Cam8) and a device, configured to create a virtual image (ImgV) of the vehicle interior based on one or more camera images (Img1-Img8) from the cameras (Cam1-Cam8) (see Scholl fig. 10).
claim 10, Scholl discloses a method, comprising the projection of at least one camera image of at least one camera onto a virtual projection surface in order to create a virtual image of the vehicle interior (see figs. 2, 4, 7, 10-11; 

    PNG
    media_image1.png
    923
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    924
    813
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    918
    832
    media_image3.png
    Greyscale
). 
However, Scholl as modified does not disclose virtual vehicle image wherein the virtual projection surface is derived from a model of the vehicle interior and wherein the processing unit is configured to at least one of: reconstruct the model of the vehicle 
In the related field of endeavor, Szawarski discloses virtual vehicle image wherein the virtual projection surface is derived from a model of the vehicle interior and wherein the processing unit is configured to at least one of: reconstruct the model of the vehicle interior from current camera images by means of stereoscopic technologies, or combine a predefined reference model of the vehicle interior with a model of the vehicle interior obtained from current camera images by means of stereoscopic technologies (see fig. 6; [0042]; 
[0042] Sensor suite 16 can comprise one or more sensors 20 positioned in the cabin 18 of vehicle 12 to scan, image and/or collect data regarding objects therein. This data then can be used by the sensor suite 16 (and/or computer 14) to map the interior of the cabin 18--e.g., including mapping objects (e.g., such as seats 24-30, accessories 96, and occupants O.sub.1, O.sub.2). Sensors 20 may be positioned in any suitable location within the cabin 18; however, in at least one example, the sensor(s) 20 are located in the roof 90--e.g., oriented downwardly from surface 102 (e.g., as shown in FIG. 4) and is capable of scanning 360 degrees of cabin interior 18 Non-limiting examples of sensor(s) 20 may include one or more of light detection and ranging (LIDAR) devices, radio detection and ranging (RADAR) devices, sonar devices, day cameras (e.g., reconstruct a three-dimensional ( 3D) model of at least a portion of the cabin 18 and objects located therein, and computer 14 may use this model to determine whether to execute vehicle functions, as described more below.).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to combine the imaging of Scholl with the vehicle interior cabin mapping and imaging of Szawarski in order to image and sense vehicle features and occupant actions thereby performing vehicle functions and yield predictable results.
However, Scholl as modified does not explicitly disclose correlate the camera images with one another in order to identify correlating pixels in the camera images, and reconstruct the model of the vehicle interior from the information obtained regarding correlating pixels.
3D medical models or reconstructions are generated based on a collection or group of related images that are 3D compatible and that have been geometrically aligned and processed in a manner such that the respective pixels included in the collective images can form a 3D volume”), and reconstruct the model of the 
[0076] The 3D compatible information can include information that enables a group of related native medical images to be rendered as a 3D model or volume. In particular, in order for 3D rendering component 128 to generate and render a 3D medical image, the data modeling component 118 can further develop the data model to include information that sorts or groups the native medical images into subgroups or subsets of 3D images compatible with 3D rendering and/or includes geometric information that defines how the native images in the subgroups or subsets can be combined to generate a defined geometric volume. For example, the metadata associated with native medical images (e.g., in the indexed medical image data information 134 and/or associated with the actual native medical images) according to the DICOM model is not formatted for 3D rendering. In this regard, each individual native image included in the native medical image data 132 and/or as described in the indexed image data information 134 is a self contained entity that is associated with metadata bout that image alone. For example, the metadata associated with each native medical image can include information regarding what patient it belongs to, what study it belongs to, what series it belongs to, what type of image or modality it is, what orientation or perspective it is, what image number it has, pixel information, etc. However, 3D medical models or reconstructions are generated based on a collection or group of related images that are 3D compatible and that have been geometrically aligned and processed in a manner such that the respective pixels included in the collective images can form a 3D volume. Thus the initial processing associated with generating 3D models from native medical images involves identifying and grouping the native images into subset or subgroups of the native medical images that are 3D compatible and further determining geometric properties between the images included in the subset.).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to combine the vehicle imaging of Scholl as modified with the image processing of De Swarte in order to accurately reconstruct a vehicle virtual image and yield predictable results.
Consider claim 11 as applied to respective claim, Scholl as modified discloses the processing unit is configured to detect common features of an object (Obj) in 
Consider claim 12 as applied to respective claim, Scholl as modified discloses a monitoring system for a vehicle interior comprising one or more cameras (Cam1-Cam8) and a device, configured to create a virtual image (ImgV) of the vehicle interior based on one or more camera images (Img1-Img8) from the cameras (Cam1-Cam8) (see Scholl fig. 10).
Consider claim 13 as applied to respective claim, Scholl as modified discloses a monitoring system for a vehicle interior comprising one or more cameras (Cam1-Cam8) and a device, configured to create a virtual image (ImgV) of the vehicle interior based on one or more camera images (Img1-Img8) from the cameras (Cam1-Cam8) (see Sternberg fig. 1).
Consider claim 15 as applied to respective claim, Scholl as modified discloses a monitoring system for a vehicle interior comprising one or more cameras (Cam1-Cam8) and a device, configured to create a virtual image (ImgV) of the vehicle interior based on one or more camera images (Img1-Img8) from the cameras (Cam1-Cam8) (see Scholl fig. 10).
Consider claim 18 as applied to respective claim, Scholl as modified discloses a monitoring system for a vehicle interior comprising one or more cameras (Cam1-Cam8) and a device, configured to create a virtual image (ImgV) of the vehicle interior based on one or more camera images (Img1-Img8) from the cameras (Cam1-Cam8) (see Scholl fig. 10).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


April 2, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662